Oassoday, J.
The Norwegian Evangelical Lutheran Church of Roche-a-Cree has been unfortunate. Its first church building was destroyed by fire in 1865. Its second church building was destroyed by a tornado in 1872. But perhaps a greater misfortune than either has been the dissension among its members which has existed during the last eight years respecting the doctrine of election or pre*382destination, and, as a consequence, whether the church should or should not. withdraw from the synod. But this court has repeatedly disclaimed all right “to determine mere questions of faith, doctrine, or schism, not necessarily involved in the enforcement of ascertained trusts ” or the “ determination of legal rights.” Fadness v. Braunborg, 73 Wis. 293; Grace v. Dempsey, 75 Wis. 319. “Courts deal with tangible rights, not with spiritual conceptions, unless they are incidentally and necessarily involved in the determination of legal rights.” Hid.
The church consisted of a voluntary association down to February 7, 1889. Prior to that date the title to the churches in 'which the members of the association worshiped was vested in trustees named in the deeds, and their successors in office, as mentioned in the foregoing statement. The trusts imposed by such deeds appear to have been valid upon the principles stated by this court in Fadness v. Braunborg, 73 Wis. 287-291. The two factions remained and worshiped together until January 9,1888. On that day both factions met together at the regular annual meeting of the association. At that time all the trustees and a large majority of the association belonged to the faction known as the “ Anti-Missourians,” represented by the defendants; but the minister and a minority of the association belonged to the faction known as the “Missourians,” represented by the plaintiffs. At that meeting the old controversy was renewed,' and the minister declared, in effect, that the offices of the several trustees were vacant by reason of the heresy of the several incumbents, and thereupon the Missourians withdrew from the .regular meeting to the north side of the church, and there, without any previous notice, went through the form of electing new trustees in place of those whom they claimed to have thus deposed.
From that time until February 7, 1889, each of the two *383factions, claiming to be the true church and representing the whole association, by agreement conducted separate services in the church under its own pastor; but there was no incorporation until the date last named. At that time it is claimed on the part of the defendants that the whole association, including both factions, upon notices duly given, became legally incorporated under the statutes; while on the part of the plaintiffs it is claimed that such incorporation included only and was confined to the Anti-Missourians ; and the court in effect so finds. The court also finds, in effect, that the defendants attempted to give notice to the Missourians of the meeting for such incorporation, but that it was ineffectual. It appears that a copy of the notice of such meeting was duly nailed up upon the outside of the outside door of the church, in which the Missourians at the time worshiped, and also on the outside of the vestibule door to the same; that at the opening of the meeting of the Missourians for giving such notice a copy thereof was handed to the pastor of said Missourians, with the request that Ke read the same to the meeting or announce that the bearer thereof would read it; that such pastor did neither, and the audience left before there was an opportunity for such bearer to read it; that a written protest, signed by twenty-three gentlemen, members of the faction known as “ Missourians,” was presented at the meeting for such incorporation, objecting and protesting against any action or proceeding under -or in pursuance of said notice on several grounds, but without any claim or pretense that such notice had not been given.
The facts bring the case squarely within the rulings of this court in West Koshkonong Congregation v. Ottesen, 80 Wis. 62. For the reasons there given by Mr. Justice WiNs-low we must hold that the whole association, including both factions, became duly incorporated February 7, 1889, notwithstanding such prior declaration of heresy, withdrawal. *384separate pastors and service. Upon such incorporation of the society, the legal title to such church property became vested in the corporation under the statutes; and hence such property thereby became subjected to the exclusive control aud management of the trustees legally elected under the statutes and their successors in office, in trust, however, for such uses and purposes of said church or society. Fadness v. Braunborg, 73 Wis. 281. To hold otherwise would stimulate factional controversies and tend to defeat the primary object of church organization and worship. True, some months after such incorporation of the whole society, the faction represented by the plaintiffs became separately incorporated under a different name. But that did not dissolve the former corporation, nor divest it of any of the church property or rights of property. The members of the faction represented by the plaintiffs may, however, still be regarded as among the corporators, having the same interest in the property as other members of the society. The spirit of fairness and good fellowship which seems 'to have accompanied most of the negotiations between the two factions gives us reason to hope that by mutually forbearing one another in love they may yet reunite and again worship in the bond of peace.
The opinions in the cases cited so fully cover all the questions involved in this case as to render further discussion unnecessary.
By the Oourt.— The judgment of the circuit court is reversed, and the cause is remanded with direction to dismiss the complaint.
PinNey, J., took no part.